Title: To Benjamin Franklin from Samuel Cooper, 15 August 1774
From: Cooper, Samuel
To: Franklin, Benjamin


This letter brought Franklin his earliest first-hand news, as far as we know, that the crown was losing control of Massachusetts. The arrival on May 13 of the commander in chief and new governor, Thomas Gage, did not slow the process. The General Court that had just been elected clashed with him immediately on the choice of Council members, and on the transfer of the seat of government to Salem as provided in the Massachusetts Government Act. On June 17 he dissolved the Court, after the House had called for a ban on British goods and elected delegates to the forthcoming Continental Congress. Those responsible for the Tea Party could not be brought to justice in the colony, as the Governor reported to Dartmouth in late June; angry citizens were forcing courts to close, harassing the newly appointed Councilors, holding meetings to protest the Coercive Acts, and arming and drilling as militia. The whole system of justice and administration was in disarray.
 
Dear Sir,
Boston N.E. Aug: 15. 1774
My Retirement into the Country a great part of the Spring and Summer must be my Apology for not transmitting sooner to you the inclosed Vote of Thanks for your valuable Present to the Library of H[arvard]: College. The great Age of the venerable Gentleman who transcrib’d and attests it, will excuse any Deficiency in point of Form. Your literary Works, and your public as well as private Character, must for ever be superior to the unprovok’d Malice of your Enemies; and endear your name not only to the present but future Generations.
  The Act for blockading the Town has been executed with the utmost Rigor and even beyond the Rigor of this cruel Act. Our Coasters with Wood have been oblig’d to unload at Salem in their way hither; and 240 Quintals of Fish kindly sent our poor by our Brethren at Marblehead were not permitted to come to us by Water, but transported by Land Carriage round the Country thro Roxbury. Tho Fuel and Victuals are expressly excepted in the Act. We have now besides the Fleet in our Harbor, 4. Regiments encamp’d on the Common: one on Forthill; another at the Castle; that from N. Scotia is station’d at Salem. The People endure all with an astonishing Calmness and Resolution; supported and encourag’d with the Sympathy and good Wishes of our Brethren in the Country and thro out the Colonies. They have made our Cause a common one. They appear ardent in it. Large and generous Presents to the indigent and distress’d Inhabitants flow in from all Quarters. Our Delegates with those of N. Hampshire set out a few days ago for the congress which meets at Philadelphia 1. Sept. All Eyes are turn’d towards that important Assembly: It’s Decisions will come with great Weight; and should it recommend either a Non Importation, or a Non consumption of British goods the Recommendation would be almost universally adopted. We have received the Act for vacating the Charter, and for encouraging the Soldiery to murder us. The Impression they make upon the other Colonies as well as this is deep. Genl. Gage has a difficult Task. He gives himself wholly up to the high Party among us, and acts in the Spirit of them that sent him. He finds the People less dismayed and submissive and the Colonies more united than he expected. Tho he has employ’d ev’ry argument to perswade those commission’d as Councellors to qualify, some have refus’d, and others desir’d Time to consider: Only eleven have as yet been sworn; but more it is expected will accept.
Col. Hancock is dismiss’d from his Command of the Company of Cadets, and they have resign’d their Colors to the Governor and dissolv’d. It is impossible to look into Futurity; and to write Conjectures may not at present be wise. Boston is not yet deserted, nor the American Cause desperate. We are indeed in a most critical Situation; and what the grand Event may be Heavn only knows. All Arts have been employ’d to terrify, cajol, divide, and mislead us; they have had some Effect, I wonder they have had no greater. Our Rights may perhaps yet be redeem’d, and prove a Means of saving the Liberties of Britain. I am, my dear Sir with increased Affection
To Dr Franklin.
